UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam VT Growth and Income Fund The fund's portfolio 3/31/17 (Unaudited) COMMON STOCKS (96.2%) (a) Shares Value Aerospace and defense (4.2%) Airbus SE (France) 101,633 $7,733,746 Northrop Grumman Corp. 56,700 13,485,528 Raytheon Co. 99,300 15,143,250 United Technologies Corp. 57,200 6,418,412 Airlines (0.6%) Southwest Airlines Co. 127,000 6,827,520 Banks (14.5%) Bank of America Corp. 1,563,045 36,872,232 Citigroup, Inc. 480,950 28,770,429 JPMorgan Chase & Co. 535,786 47,063,442 Wells Fargo & Co. 627,620 34,933,329 Beverages (2.9%) Dr. Pepper Snapple Group, Inc. 88,300 8,646,336 Molson Coors Brewing Co. Class B 78,500 7,513,235 PepsiCo, Inc. 120,300 13,456,758 Biotechnology (0.5%) Gilead Sciences, Inc. 76,900 5,223,048 Building products (0.9%) Johnson Controls International PLC 207,803 8,752,662 Capital markets (5.4%) AllianceBernstein Holding LP 115,800 2,646,030 Charles Schwab Corp. (The) 221,500 9,039,415 Goldman Sachs Group, Inc. (The) 48,369 11,111,327 KKR & Co. LP 514,032 9,370,803 Morgan Stanley 318,264 13,634,430 State Street Corp. 114,500 9,115,345 Chemicals (3.4%) Air Products & Chemicals, Inc. 28,200 3,815,178 Axalta Coating Systems, Ltd. (NON) 112,295 3,615,899 CF Industries Holdings, Inc. (S) 188,000 5,517,800 Dow Chemical Co. (The) 149,391 9,492,304 E. I. du Pont de Nemours & Co. 77,819 6,251,200 Monsanto Co. 42,000 4,754,400 Symrise AG (Germany) 25,465 1,693,532 Commercial services and supplies (0.2%) Stericycle, Inc. (NON) 25,600 2,121,984 Communications equipment (2.0%) Cisco Systems, Inc. 599,400 20,259,720 Consumer finance (0.6%) Capital One Financial Corp. 66,000 5,719,560 Containers and packaging (0.5%) Ball Corp. 69,500 5,161,070 Diversified telecommunication services (1.4%) AT&T, Inc. 343,900 14,289,045 Electric utilities (2.2%) American Electric Power Co., Inc. 54,200 3,638,446 Edison International 48,300 3,845,163 Exelon Corp. 284,800 10,247,104 PG&E Corp. 65,600 4,353,216 Energy equipment and services (1.5%) Halliburton Co. 172,200 8,473,962 Schlumberger, Ltd. 89,289 6,973,471 Equity real estate investment trusts (REITs) (2.8%) American Tower Corp. 46,897 5,699,861 Boston Properties, Inc. 61,000 8,077,010 Federal Realty Investment Trust 54,100 7,222,350 Gaming and Leisure Properties, Inc. 176,266 5,890,810 Park Hotels & Resorts, Inc. 63,606 1,632,766 Food and staples retail (1.6%) CVS Health Corp. 33,500 2,629,750 Kroger Co. (The) 164,100 4,839,309 Walgreens Boots Alliance, Inc. 107,400 8,919,570 Food products (1.5%) J.M. Smucker Co. (The) 39,800 5,216,984 Kraft Heinz Co. (The) 105,400 9,571,374 Health-care equipment and supplies (1.9%) Abbott Laboratories 90,800 4,032,428 Baxter International, Inc. 41,200 2,136,632 Becton Dickinson and Co. 47,300 8,676,712 Danaher Corp. 50,100 4,285,053 Health-care providers and services (0.6%) Cigna Corp. 15,400 2,255,946 UnitedHealth Group, Inc. 21,000 3,444,210 Hotels, restaurants, and leisure (0.9%) Hilton Worldwide Holdings, Inc. 97,800 5,717,388 Penn National Gaming, Inc. (NON) 162,884 3,001,952 Household durables (0.3%) PulteGroup, Inc. 131,700 3,101,535 Household products (0.5%) Colgate-Palmolive Co. 66,700 4,881,773 Independent power and renewable electricity producers (1.5%) Calpine Corp. (NON) 595,233 6,577,325 NRG Energy, Inc. 452,300 8,458,010 Industrial conglomerates (1.6%) General Electric Co. 294,470 8,775,206 Honeywell International, Inc. 59,900 7,479,713 Insurance (5.4%) American International Group, Inc. 308,200 19,240,926 Assured Guaranty, Ltd. 234,367 8,697,359 Chubb, Ltd. 46,500 6,335,625 Hartford Financial Services Group, Inc. (The) 189,500 9,109,265 MetLife, Inc. 83,713 4,421,721 Prudential PLC (United Kingdom) 307,501 6,495,621 Internet and direct marketing retail (—%) FabFurnish GmbH (acquired various dates from 8/2/13 to 8/31/16, cost $13) (Private) (Brazil) (F) (RES) (NON) 20 16 Global Fashion Group SA (acquired 8/2/13, cost $636,303) (Private) (Brazil) (F) (RES) (NON) 15,020 131,439 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $13) (Private) (Brazil) (F) (RES) (NON) 10 8 New Middle East Other Assets GmbH (acquired 8/2/13, cost $5) (Private) (Brazil) (F) (RES) (NON) 4 3 Internet software and services (1.1%) Alphabet, Inc. Class C (NON) 13,015 10,796,723 IT Services (1.9%) Computer Sciences Corp. 166,100 11,462,561 Fidelity National Information Services, Inc. 92,200 7,340,964 Life sciences tools and services (0.3%) Agilent Technologies, Inc. 48,300 2,553,621 Media (2.3%) Charter Communications, Inc. Class A (NON) 8,980 2,939,334 Comcast Corp. Class A 219,600 8,254,764 DISH Network Corp. Class A (NON) 60,100 3,815,749 Liberty Global PLC Ser. C (United Kingdom) (NON) 112,500 3,942,000 Time Warner, Inc. 42,900 4,191,759 Metals and mining (1.2%) BHP Billiton, Ltd. (Australia) 375,623 6,898,900 Newmont Mining Corp. 77,200 2,544,512 United States Steel Corp. 90,000 3,042,900 Oil, gas, and consumable fuels (8.6%) Anadarko Petroleum Corp. 91,600 5,679,200 Cenovus Energy, Inc. (Canada) 139,600 1,579,862 Cheniere Energy, Inc. (NON) 90,600 4,282,662 Chevron Corp. 32,800 3,521,736 Concho Resources, Inc. (NON) 23,700 3,041,658 ConocoPhillips 261,300 13,031,031 Diamondback Energy, Inc. (NON) 31,800 3,298,137 EOG Resources, Inc. 75,700 7,384,535 Exxon Mobil Corp. 87,318 7,160,949 Marathon Oil Corp. 258,300 4,081,140 Pioneer Natural Resources Co. 45,300 8,436,219 Royal Dutch Shell PLC ADR Class A (United Kingdom) 260,354 13,728,466 Scorpio Tankers, Inc. 267,596 1,188,126 Suncor Energy, Inc. (Canada) 229,509 7,046,548 Total SA ADR (France) (S) 79,879 4,027,499 Personal products (0.8%) Coty, Inc. Class A 182,149 3,302,361 Edgewell Personal Care Co. (NON) 66,718 4,879,755 Pharmaceuticals (7.7%) Allergan PLC 33,800 8,075,496 AstraZeneca PLC ADR (United Kingdom) (S) 268,800 8,370,432 Bristol-Myers Squibb Co. 60,700 3,300,866 Eli Lilly & Co. 106,400 8,949,304 Johnson & Johnson 129,900 16,179,045 Merck & Co., Inc. 251,325 15,969,191 Pfizer, Inc. 501,154 17,144,478 Road and rail (0.8%) Union Pacific Corp. 74,900 7,933,408 Semiconductors and semiconductor equipment (3.1%) Applied Materials, Inc. 147,300 5,729,970 Intel Corp. 190,100 6,856,907 Micron Technology, Inc. (NON) 307,700 8,892,530 NXP Semiconductor NV (NON) 19,500 2,018,250 Texas Instruments, Inc. 103,100 8,305,736 Software (2.6%) Microsoft Corp. 403,300 26,561,338 Specialty retail (0.5%) Home Depot, Inc. (The) 34,100 5,006,903 Technology hardware, storage, and peripherals (2.0%) Apple, Inc. 118,100 16,966,246 HP, Inc. 177,910 3,181,031 Textiles, apparel, and luxury goods (0.2%) Hanesbrands, Inc. (S) 83,938 1,742,553 Thrifts and mortgage finance (0.9%) Radian Group, Inc. 500,787 8,994,135 Tobacco (1.8%) Altria Group, Inc. 156,600 11,184,372 Philip Morris International, Inc. 65,400 7,383,660 Wireless telecommunication services (1.0%) T-Mobile US, Inc. (NON) 89,982 5,811,937 Vodafone Group PLC ADR (United Kingdom) (S) 161,010 4,255,496 Total common stocks (cost $740,389,888) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $76,645) (Brazil) (Private) (F) (RES) (NON) 10,119 $90,322 Total convertible preferred stocks (cost $76,645) SHORT-TERM INVESTMENTS (4.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 1.03% (AFF) Shares 21,751,550 21,751,550 Putnam Short Term Investment Fund 0.87% (AFF) Shares 24,008,080 24,008,080 U.S. Treasury Bills 0.769%, 7/13/17 (SEGSF) $1,440,000 1,436,869 Total short-term investments (cost $47,196,511) TOTAL INVESTMENTS Total investments (cost $787,663,044) (b) FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $64,783,133) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Australian Dollar Sell 4/19/17 $6,790,873 $6,731,038 $(59,835) British Pound Sell 5/17/17 34,772,701 33,968,817 (803,884) Canadian Dollar Sell 4/19/17 7,503,381 7,423,724 (79,657) Euro Sell 5/17/17 12,820,957 12,710,457 (110,500) Israeli Shekel Sell 4/19/17 3,995,963 3,949,097 (46,866) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2017 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,014,105,751. (b) The aggregate identified cost on a tax basis is $794,391,715, resulting in gross unrealized appreciation and depreciation of $258,046,064 and $29,948,022, respectively, or net unrealized appreciation of $228,098,042. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $221,788, or less than 0.1% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and, Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $25,076,683 $82,063,745 $85,388,878 $65,852 $21,751,550 Putnam Short Term Investment Fund** 4,579,974 44,314,741 24,886,635 12,669 24,008,080 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $21,751,550, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $21,184,733. Certain of these securities were sold prior to the close of the reporting period. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,027,536 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,100,742 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $905,912 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $41,713,937 $— $131,466 Consumer staples 92,425,237 — — Energy 102,935,201 — — Financials 271,570,994 — — Health care 110,596,462 — — Industrials 84,671,429 — — Information technology 128,371,976 — — Materials 52,787,695 — — Real Estate 28,522,797 — — Telecommunication services 24,356,478 — — Utilities 37,119,264 — — Total common stocks — Convertible preferred stocks — — 90,322 Short-term investments 24,008,080 23,188,419 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,100,742) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $— $1,100,742 Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Credit Suisse International Total Assets: Forward currency contracts# $— $— Total Assets $— $— Liabilities: Forward currency contracts# 1,100,742 1,100,742 Total Liabilities $1,100,742 $1,100,742 Total Financial and Derivative Net Assets $(1,100,742) $(1,100,742) Total collateral received (pledged)##† $(905,912) Net amount $(194,830) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
